I .

I
i      Case: 4:19-cr-00305-HEA-PLC Doc. #: 2 Filed: 04/18/19 Page: 1 of 2 PageID #: 5
I                                                                                                FILED
                                                                                               APR 18 2019
                                      UNITED STATES DISTRICT COURT                         U.S. DISTRICT COURT
                                      EASTERN DISTRICT OF MISSOURI                       EASTERN DISTRICT OF MO
                                                                                                 ST.LOUIS
                                            EASTERN DIVISION

       UNITED STATES OF AMERICA,                         )
                                                         )
       Plaintiff,                                        )
                                                         )',----------------

                                                         ~: 4:19CR305 HEA!PLC
       v.

       IlLVIS L. ROBINSON,                               )
                                                         )
       Defendant.                                        )

                                               INDICTMENT

                                                COUNT ONE
              The Grand Jury charges that:

              On or about March 17, 2019, in the City of.St. Louis and St. Louis County, within the

      Eastern District of Missouri,

                                              JILVIS L. ROBINSON,

      the Defendant herein, having been convicted previously in a court of law of one or more crimes

      punishable by a term of imprisonment exceeding one year, did knowingly and intentionally

      possess a firearm, a Sig Sauer Model P6 serial number M423046, which previously traveled in

      interstate or foreign commerce during or prior to being in the Defendant's possession.

              In violation of Title 18, United States Code, Section 922(g)(l).

                                                COUNT TWO

              The Grand Jury further charges that:

              On or about March 17, 2019, in the City of St. Louis, within the Eastern District of

      Missouri,

                                           JILVIS L. ROBINSON,
 Case: 4:19-cr-00305-HEA-PLC Doc. #: 2 Filed: 04/18/19 Page: 2 of 2 PageID #: 6



the Defendant herein, aided and abetted by persons known and unknown to the Grand Jur)r, with

intent to cause death and serious bodily harm, did take from the person and presence of another,

by force, violence, and intimidation, a motor vehicle, that is, a 2018 Chevrolet Cruze,

VIN#1GlBC5SMXJ7192803, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).

                                         COUNT THREE

       The Grand Jury further charges that:

      On or about March 17, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                     JILVIS L. ROBINSON,

the Defendant herein, aided and abetted by persons known and unknown to the Grand Jury,

knowingly possessed and brandished a firearm, in furtherance of a crime of violence for which

they may be prosecuted in a court of the United States, that is, carjacking, in violation of Title 18,

United States Code, Section 2119, as set forth in Count Two.

       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(l)(A)(ii).

                                              A TRUE BILL.


                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney


RODNEY H. HOLMES, #6244551IL
Assistant United States Attorney
